DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the polymerization inhibitor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of further examination, the Examiner is interpreting “the polymerization inhibitor” to be “the polymerization initiator” since a polymerization initiator is set forth in the independent claim 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18, 19, and 23-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015-028125), wherein the machine English translation is used for citation.
Regarding claims 18, 19, 23-25, 27, and 29; Yamada et al. teaches the present invention relates to a black composition particularly for use as a touch panel decoration (i.e. decorative pattern on a touch panel) [0001; 0171], the black composition comprising, in a preferred embodiment, a black pigment dispersion (BP-1; contains pigment), an acrylic resin solution 2 (binder resin prepared from benzyl methacrylate and methacrylic acid, Mw = 25000) [0126], an ethylenically unsaturated monomer (dipentaerythritol hexaacrylate/ pentaacrylate mixture; polymerizable monomer), and 0.90 parts IRGACURE OXE-02 (photoinitiator; falls within the range of greater than 0% to less than 9% by mass) [0147; Example 1; Table 6].  In addition, Yamada et al. teaches the polymerization initiator is most preferably employed in an amount as low as 3% by mass based on the total solid content of the photosensitive black ink [0078].  The compositions were applied to a glass substrate and subjected to ultraviolet exposure [01610162], thus producing a cured film.
Yamada et al. teaches employing a dipentaerythritol hexaacrylate/ pentaacrylate mixture has the ethylenically unsaturated monomer in the preferred embodiment, however contemplates other ethylenically unsaturated monomer to be used in the present invention include, for example 1,6-hexanediol di(meth)acrylate and urethane acrylates [0081].  Therefore, Yamada et al. teaches that dipentaerythritol hexaacrylate/pentaacrylate, hexanediol di(meth)acrylate, and urethane acrylates are functional equivalents for the purpose of functioning as an ethylenically unsaturated monomer of the present invention.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).  The Examiner makes note that the full substitution of the a dipentaerythritol hexaacrylate/ pentaacrylate mixture with a difunctional acrylate monomer, as taught by Yamada et al., yields percentage of a mass of the difunctional acrylate monomer greater than 50% by mass (i.e. 100% by mass).
Regarding claim 26; Yamada et al. teaches a preferred embodiment wherein the acrylic binder resin has an average molecular weight of 18,000 [0069, 0127].
Regarding claim 28; Yamada et al. teaches the weight ratio of the ethylenically unsaturated monomer to the binder resin is greater than 0.15 and less than 0.8 [0083-0084].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 30; Yamada et al. teaches the total content of carbon black is preferably about 30% by weight [0036] and 0.9 parts in a preferred embodiment [0147; Example 1; Table 6].
Regarding claim 31; Yamada et al. teaches the polymerization initiator is employed in an amount as low as 0.5% by weight [0078].
Regarding claim 32; Yamada et al. teaches a thickness of 2.5 microns [0161].
Regarding claim 33; the Examiner makes note that “wherein an angle formed by a base material…” is an intended use limitation.  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Furthermore, one of ordinary skill in the art would understand that choosing an  “angle” formed by a base material and an end portion of a decorative pattern, is an aesthetic design choice, is well within the knowledge of ordinary skill in the art. See MEPE 2144.04 (I); Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  The angle which is formed by a base material and the decorative pattern provides no particular function to the decorative pattern.
Regarding claim 34; Yamada et al. makes no mention of an edge roughness, thus one of ordinary skill in the art would assume one is not present (i.e. 0 microns).

Terminal Disclaimer
The terminal disclaimer filed on 26 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/1967481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.
Applicants argue Yamada does not teach the difunctional polymerizable monomer as required by the claims.  The Examiner respectfully disagrees.  As stated in the rejection above, Yamada teaches suitable ethylenically unsaturated monomers to be employed in the invention include 1,6-hexanediol di(meth)acrylate [0081], thus rendering it obvious to employ a difunctional polymerizable monomer.
As such, Yamada is still relied upon for rendering obvious the basic claimed decorative patter of instant application as required by the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767